DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 3-11-22 has been entered.  Claims 1-3, 17 and 20-21 have been amended.  Claims 7, 15, 24-25, 27-29, 31, 33, 36, 38 and 41-42 have been canceled.  Claims 1-3, 5, 17-18 and 20-21 are pending.
Claims 17-18 and 20-21 originally read on non-elected subject matter and are withdrawn from consideration.  Since claims 17-18 and 20-21 have been amended to depend from amended claim 1 and read on the nucleic acid encoding a C-terminal Galphai and/or the nucleic acid encoding a C-terminal Galphao, claims 17-18 and 20-21 will be examined.
Claims 1-3, 5 17-18 and 20-21 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-25-22 was filed after the mailing date of the Non-Final Office Action on 11-18-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment filed on 3-11-22 necessitates this new ground of rejection.
The phrase “are administered to a segment of the coronary vasculature of the subject and target coronary tissue of the subject is electroporated” in lines 3-5 of amended claim 21 is vague and renders the claim indefinite.  Claim 21 depends from claim 1, which recites “comprising co-administering to the subject by directly injecting into the atrium of a subject”.  The coronary vasculature (coronary artery) is different from atrium.  It is apparent that the nucleic acids are administered to the atrium of a subject.  It is unclear how the nucleic acids can also be administered to a segment of the coronary vasculature of the subject.

The following rejections are necessitated by the submission of the IDS filed on 3-25-22.  Especially, the disclosure of reference Aistrup et al., 2011 (Heart Rhythm., 8(11): 1722-1729, IDS).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aistrup et al., 2011 (Heart Rhythm., 8(11): 1722-1729, IDS) in view of Yoo et al., 2013 (Circulation, 2013: 128 A15234, p. 1-2).
Claims 1-3, 17-18 and 20 are directed to a method of reversing cardiac electrical remodeling associated with atrial fibrillation (AF) or reducing AF in a subject suffering from atrial fibrillation, comprising co-administering (a) an inhibitor of NADPH oxidase 2 (NOX2) gene expression selected from shRNA, siRNA or an antisense RNA, and (b) (i) a nucleic acid encoding a C-terminal Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a C-terminal Galphao inhibitory peptide, to the subject.  Claim 2 specifies administering a shRNA or siRNA inhibitor of NOX2 gene expression.  Claim 3 specifies administering a shRNA inhibitor of NOX2 gene expression.  Claim 17 specifies the (a) and (b) of claim 1 are administered to the myocardial tissue.  Claim 18 further comprising electroporating the myocardial tissue before, during, or after the administration.  Claim 20 specifies the (a) and (b) of claim 1 are administered to the endocardium or epicardium.
 Aistrup teaches injecting plasmid DNA vector(minigene) expressing Galphai C-terminal peptide or in combination with minigene expressing Galphao C-terminal peptide in the posterior left atrium of dogs and followed by electroporation.  “Vagal stimulation- and carbachol-induced effective refractory period shortening and AF inducibility were significantly attenuated in atria receiving a Galphai2ctp-expressing minigene and were nearly eliminated in atria receiving both Galphai2ctp and Galphao1ctp-expressing minigenes”.  “Inhibition of both Gi and Go proteins is necessary to abrogate vagal-induced AF in the left atrium and can be achieved via constitutive expression of Galphai/octps expressed by nonviral plasmid vector delivered to the posterior left atrium” (e.g. Abstract).
Aistrup does not specifically teach reducing atrial fibrillation (AF) by injecting inhibitor of NOX2 gene expression such as shRNA into the atrium of a subject.
Yoo teaches shRNA against NOX2 under the control of the RNA polymerase III promoter U6 was injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation to facilitate intracellular gene transfer.  In NOX2 transfected PLA compared to controls, 1) NOX2 expression was decreased by 66% 2) NADPH stimulated superoxide was 25% lower, and 3) interstitial fibrosis was significantly decreased.  Most significantly, AF duration in NOX2 shRNA dogs was significantly decreased compared to control.  “In the setting of CHF, a reduction of O2- in the CHF PLA by gene based targeting of NOX2 prevents structural remodeling in the CHF atrium (resulting in a decrease in AF)” (e.g. Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reduce atrial fibrillation (AF) by injecting inhibitor of NOX2 gene expression such as shRNA into the atrium of a subject because Aistrup teaches injecting plasmid DNA vector(minigene) expressing Galphai C-terminal peptide or in combination with minigene expressing Galphao C-terminal peptide in the posterior left atrium of dogs and followed by electroporation to abrogate vagal-induced AF in the left atrium and Yoo teaches shRNA against NOX2 injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation significantly decrease AF in NOX2 shRNA dogs.  Both Aistrup and Yoo teach reducing AF in the posterior left atrium (PLA) in dog model by injecting nucleic acids directly to PLA, and since Yoo teaches that shRNA against NOX2 injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation significantly decrease AF in NOX2 shRNA dogs, it would be obvious for one of ordinary skill in the art to combine the teachings of Aistrup and Yoo (combination of (a) and (b) of claim 1) in order to synergize or to optimize the effect of the nucleic acids to reduce AF in the subject with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to abrogate vagal-induced AF in the left atrium of a subject as taught by Aistrup with reasonable expectation of success.

Conclusion
Claims 1-3, 17-18 and 20-21 are rejected.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3-25-22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632